Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 22, 2019

                                       No. 04-19-00671-CV

                                     Ricardo Enrique ALVA,
                                            Appellant

                                                 v.

                            THE CITY OF OLMOS PARK ET AL,
                                        Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2019CV05393
                      The Honorable Grace M. Uzomba, Judge Presiding


                                          ORDER
         On July 31, 2019, the appellees filed a notice of removal of the underlying case to the
United States District Court for the Western District of Texas, San Antonio Division. Appellant
subsequently filed a notice of appeal in this court seeking to challenge the removal. “Once
removal is effected, ‘the State court shall proceed no further unless and until the case is
remanded.’” Meyerland Co. v. F.D.I.C., 848 S.W.2d 82, 83 (Tex. 1993); see 28 U.S.C.
§1446(d). Accordingly, we ORDER this appeal ABATED. For administrative purposes, the
appeal will be treated as a closed case, unless and until it is reinstated by court order issued upon
the filing of a certified copy of a remand order.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2019.


                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court